Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is is a 371 of PCT/US2019/039771 06/28/2019, which claims benefit of 62/691,784 06/29/2018.
	Claims 1-2, 4-5, 8, 11, 19, 23, 27, 34, 43, 59, 71, 75, 77-79, 84-85, 87 are pending.  
Response to Restriction/Election
2.	     Applicant’s election of group I and the species, compound 19, in the reply filed on April 20, 2022 is acknowledged.  The election was made without traverse.  The elected species is allowable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-2, 4-5, 8, 11, 19, 23, 34, 43, 59, 71, 75, 78, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The first proviso in claim 1 states “(i) when R1 is absent....”, however absent is not a definition of R1.  The meaning of the proviso is unclear.
4.	Claims 1-2, 4-5, 8, 11, 19, 23, 27, 34, 43, 59, 71, 75, 78, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims refer to a number of groups with a leading C0-positive integer notation.  It is not clear what is meant by groups with a C0, since by the special definition in the specification a group such as alkylene on page 8 has carbon atoms,  

    PNG
    media_image1.png
    138
    686
    media_image1.png
    Greyscale
It is not clear what the C0 group is. The claimed groups C0-2alkylene-O, C0-2alkylene-S, C0-2alkylene-NR3, C0-4alkylene-CH(C1-6alkylene-CB)2, C0-4alkylene-C(C1-6alkylene-CB)3, C0-4alkylene-CH(C1-3alkylene-heteroaryl-C1-6galkylene-CB)2, C0-4alkylene-C(C1-3alkylene-heteroaryl-C0-6alkylene-CB)3, C0-6alkylene-cycloalkyl, C0-6calkylene-C3-8heterocycloalkyl, C0-6alkylene-aryl, or C0-6alkylene-heteroaryl; C0-6alkylene-CB, C1-6alkylene-aryl-C0-3alkylene-CB, or C0-6alkylene-heteroaryl-CB;. C0-6alkylene-CB, C0-2alkylene-aryl-R3, C0-2alkylene-heteroaryl-R4, C0-2alkylene-cycloalkyl-R4, or C0-2alkylene-C3-8heterocycloalkyl-R4, C0-6alkylene-cycloalkyl, C0-6alkylene -aryl, C0-6alkylene -heteroaryl, C0-6alkylene -OC1-6alkyl, C0-3alkylene-SC1-6alkyl, C0-6alkylene-Oaryl, C0-6alkylene-Saryl; all suffer from this issue.
Objections

5.	Claims 77, 87 are objected to for depending from a rejected base claim, but would be allowable in independent format with all the requisite limitations of the base claim and any intervening claim.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625